On Petition for Rehearing.
Petitioner argues that the defendant violated. Rule 50 of the Federal Rules of Civil Procedure in not stating the basis or ground for her motion requesting a direction of the verdict, and concludes that hence defendant precluded herself from raising the question in this court.
We are satisfied that petitioner’s argument is not meritorious. The record on appeal discloses that the defendant conformed with the Federal Rules of Civil Procedure and our appellate rules in this regard. At the end of the plaintiff’s case, the defendant presented the trial court with a formal written motion for directed verdict and accompanied this action with an oral statement of the precise ground therefor. See Rules 7(b) (1), 50(a), and 75(g) of the Federal Rules of Civil Procedure. 28 U.S. C.A. following section 723c. See also Rules 9 and 10 of our appellate rules (or our former rules 10 and 13).
We note, too, that petitioner does not say that this court is powerless to consider this question, in view of the contention made. The petition for rehearing is denied.
Denied.